Citation Nr: 0211904	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than September 16, 
1997 for the assignment of a 20 percent evaluation for a 
service-connected left foot disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1984 to May 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO), which denied the veteran's application for an effective 
date earlier that September 16, 1997 for assignment of a 20 
percent rating for his service-connected left foot 
disability.

FINDINGS OF FACT

1.  By rating decision in July 1998, the RO increased the 
rating assigned for a left foot disability to 20 percent, 
effective September 16, 1997.  

2.  It was factually ascertainable on September 16, 1997 that 
the veteran met the criteria for a 20 percent rating for a 
left foot disability.


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
1997 for the assignment of a 20 percent evaluation for a left 
foot disability have not been met.  38 U.S.C. § 5110 (2002); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran, 
moreover, has been accorded ample opportunity to present 
evidence and argument on his behalf.  Further, he has been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  Thus, VA's duty to assist the veteran has been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

Factual Background 

By December 1989 decision, the RO granted service connection 
for a left foot disability, left foot plantar fascia strain, 
and assigned it a noncompensable evaluation, effective May 
27, 1989, the day following the date of his separation from 
service.  

July 1991 private medical records that were received in April 
1993 indicated that the veteran complained of left foot pain.  
He was advised to consider surgery as conservative treatment 
was ineffective.  

In April 1993, the veteran submitted July 1989 private 
medical records indicating complaints of left foot pain.  In 
June 1991 an X-ray study of his left foot, as well as the 
sesamoids of the first metatarsal, revealed the clinical 
impression of a normal foot.  An June 1992 X-ray study of the 
feet revealed no radiographic evidence of fracture.  

By May 1993 rating decision, the RO denied an increased 
(compensable) rating for the veteran's left foot disability.  

In January 1998, he filed a claim for increased rating for 
his service-connected left foot disability.  He completed a 
release form, and later that month, the RO requested medical 
records from the Sharp Rees-Stealy Medical Group.  Such 
medical records were received in February 1998, revealing 
that in February 1996, a diagnosis of chronic sesamoiditis 
and a possible old fracture of the sesamoid, although such 
fracture was not evident on plain films.  

A September 16, 1997 private medical examination report 
indicated a diagnosis of sesamoiditis versus a soft tissue 
lesion such as tendinitis or neuroma.  X-ray studies of the 
left foot indicated that the bony structures were intact 
without evidence of fracture, dislocation, or periosteal 
abnormality.  The articulating joint surfaces were normal.  
The clinical impression was a normal left foot.  

December 1997 private medical records indicated that the 
veteran underwent an excision of the fibular sesamoid of the 
left foot.  A December 1997 surgical pathology report 
indicated that an articular bone fragment and periosteal soft 
tissue had been removed.  

On February 1998 VA medical examination, the veteran 
complained of left foot pain since May 1989.  Orthotics were 
not effective.  He indicated that, since his December 1997 
surgery, his left foot pain had increased.  The examiner 
diagnosed status post chronic left fibular sesamoiditis with 
a sesamoid bone cartilage fracture and status post December 
1997 surgery.  Pertinent X-ray studies were interpreted as 
unremarkable.  

By July 1998 rating decision, the RO assigned a 20 percent 
rating for the veteran's left foot disability, effective 
September 16, 1997.  A 100 percent temporary total evaluation 
was granted from December 18, 1997, the date of surgery, and 
the 20 percent evaluation was resumed on February 1, 1998.

In August 1998, he filed a notice of disagreement contesting 
the effective date of September 16, 1997 for the assignment 
of a 20 percent evaluation.  He indicated that the effective 
date should have been September 27, 1989.

By December 1998 rating decision, the RO denied entitlement 
to an effective date earlier than September 16, 1997 for a 20 
percent rating for his left foot disability.

In April 1999, the veteran's private physician indicated that 
the veteran's left foot disability was initially erroneously 
characterized as fascial strain, as opposed to a sesamoid 
injury.  

In May 1999, the veteran stated that between March and May 
1989, he injured his left foot during physical training.  He 
reported he continued to have left foot pain after discharge 
and indicated that from July 1989 until his left foot surgery 
in December 1997, he received treatment from several 
podiatrists.  

In a second May 1999 written statement, the veteran basically 
indicated that VA's 1989 diagnosis of plantar strain of the 
left foot was erroneous and that he actually suffered from 
fibular sesamoiditis since the date of his in-service injury.  
Therefore, he argued that he was entitled to a 20 percent 
rating effective the date of his separation from service.  

Law and Regulations 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C. § 5101(a) 
(2002); 38 C.F.R. § 3.151(a) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).  

VA is not required to anticipate a potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2001).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2001); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  

Analysis

As the evidence indicates, the veteran did not file a claim 
for an increased rating for his left foot disability until 
January 1998.  See 38 C.F.R. § 3.151(a).  A review of the 
record indicates that an informal claim was not received 
prior to that time.  See 38 C.F.R. § 3.155.  Moreover, there 
were no VA medical records reflecting a claim for increase 
prior to January 1998.  Thus, VA is not charged with 
constructive knowledge of any increase in the level of the 
veteran's service-connected left foot disability prior to the 
actual filing of the claim for increase in January 1998.  See 
Bell, supra.  

Following the veteran's January 1998 claim for an increased 
rating, the earliest evidence of an increase in disability 
within one year of that date was the September 16, 1997 
private medical evidence demonstrating a possibility of 
sesamoiditis or a soft tissue lesion.  See 38 C.F.R. 
§ 3.400(o)(2).  The foregoing private medical evidence was 
initially received by VA in February 1998.  Thus, an 
effective date prior to September 16, 1997 may not be 
granted.  The veteran submitted relevant medical records 
dated prior to September 16, 1997.  However, only records 
dated within one year of the claim for increase can be 
considered in determining an effective date for an award of 
benefits.  Id.  

The veteran claims that the precise nature of his left foot 
disability was misdiagnosed.  Any possible misdiagnosis is 
immaterial.  VA disability benefits are intended to provide 
compensation for average impairment in earning capacity.  
38 U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  
Furthermore, in assessing the assignment of a particular 
diagnostic code VA must look to the facts of the case to 
include particular symptomatology.  See Butts v. Brown, 5 
Vet. App. 532 (1993).  The official diagnosis is irrelevant, 
so long as VA considers the specific symptomatology and 
manifestations of a disability when determining the 
appropriate rating.  Id.; see also Tedeschi v. Brown, 7 Vet. 
App. 411 (1995).  Based on the foregoing, the preponderance 
of the evidence reflects that an effective date earlier than 
September 16, 1997 is unwarranted.  


ORDER

An effective date earlier than September 16, 1997 for the 
assignment of a 20 percent rating for a left foot disability 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

